Ruffin J.
delivered the opinion of the Court:
This case is again brought here, upon the objection (.j16 act Qf iglO, c. 12, does not extend to this bond, which was made before the passage of the act. Upon looking into the act, it is found to relate only to the remedy upon injunction bonds, which ⅛ is perfectly competent to alter from time to time as shall seem right to the Legislature—and the true construction of the act, seems to us, to be that the obligee might sue by set. fa. On all such bonds, whether executed after or before the passage of the'law. The Assembly only profess to regulate the fnHe of proceeding on the bond, which the act of 1800, c„- ©, had before required to be taken. And We see no reason *265why the remedy should be different on one bond from what it is on another. Judgment for Plaintiff on the Be-JO' murrer.